Case 1:19-md-02902-RGA Document 419 Filed 03/04/21 Page 1 of 16 PageID #: 6801




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


   In re Sitagliptin Phosphate (’708 & ’921)             C.A. No. 19-md-2902-RGA
   Patent Litigation



   MERCK SHARP & DOHME CORP.,

                           Plaintiff,

             v.                                          C.A. No. 20-cv-749-RGA

   APOTEX, INC. and APOTEX CORP.,

                           Defendants.


  APOTEX INC. AND APOTEX CORP.’S ANSWER, AFFIRMATIVE DEFENSES AND
            COUNTERCLAIMS TO FIRST AMENDED COMPLAINT

        Defendants Apotex Inc. and Apotex Corp. (collectively, “Apotex”), by and through their

 counsel, hereby answer and respond to each of the allegations of the First Amended Complaint of

 Plaintiff Merck Sharp & Dohme Corp. (“Merck”) (D.I. 59), and assert their affirmative defenses

 as follows:

        1.        Apotex admits this is an action for purported patent infringement arising under the

 patents laws of the United States, Title 35 of the United States Code, and for declaratory judgement

 of patent infringement under 28 U.S.C. §§ 2201 and 2202 and the patents laws of the United States,

 Title 35 of the United States Code, arising out of Apotex’s submission of ANDA No. 214494

 seeking FDA approval for metformin hydrochloride, sitagliptin phosphate extended release tablets

 prior to the expiration of U.S. Patent Nos. 7,326,708 and 7,468,459. Otherwise, denied.

        2.        Admitted.

        3.        Admitted.


                                                   1
Case 1:19-md-02902-RGA Document 419 Filed 03/04/21 Page 2 of 16 PageID #: 6802




        4.      Apotex admits that the reference listed drug for ANDA No. 214494 is JANUVIA

 XR®. This paragraph otherwise contains conclusions of law, for which no response is required.

 To the extent a response is required, denied.

                                              PARTIES

        5.      Apotex is without knowledge or information sufficient to form a belief as to the

 truth of the allegations of this paragraph and therefore denies them.

        6.      Apotex admits that Merck is listed by the FDA as the applicant holder of NDA No.

 202270 for JANUVIA XR®, which was approved by the FDA.

        7.      Apotex admits that Apotex Inc. is a corporation organized and existing under the

 laws of Canada, having corporate offices and its principal place of business at 150 Signet Drive,

 Toronto, Ontario Canada M9L 1T9. This paragraph otherwise contains conclusions of law, for

 which no response is required. To the extent a response is required, denied.

        8.      Apotex admits that Apotex Corp. is a Delaware corporation with a principal place

 of business at 2400 North Commerce Parkway, Suite 400, Weston, Florida 33326. This paragraph

 otherwise contains conclusions of law, for which no response is required. To the extent a response

 is required, denied.

        9.      This paragraph contains conclusions of law, for which no response is required. To

 the extent a response is required, denied.

        10.     This paragraph contains conclusions of law, for which no response is required. To

 the extent a response is required, denied.

        11.     This paragraph contains conclusions of law, for which no response is required. To

 the extent a response is required, denied.




                                                  2
Case 1:19-md-02902-RGA Document 419 Filed 03/04/21 Page 3 of 16 PageID #: 6803




        12.     This paragraph contains conclusions of law, for which no response is required. To

 the extent a response is required, denied.

                                          JURISDICTION

        13.     Admitted.

        14.     Solely to conserve the resources of the parties and the Court, Apotex does not

 contest personal jurisdiction in this judicial district for the limited purposes of this action only.

 Otherwise, denied.

        15.     Solely to conserve the resources of the parties and the Court, Apotex does not

 contest personal jurisdiction in this judicial district for the limited purposes of this action only.

 Otherwise, denied.

        16.     Solely to conserve the resources of the parties and the Court, Apotex does not

 contest personal jurisdiction in this judicial district for the limited purposes of this action only.

 Otherwise, denied.

        17.     Solely to conserve the resources of the parties and the Court, Apotex does not

 contest personal jurisdiction in this judicial district for the limited purposes of this action only.

 Otherwise, denied.

        18.     Solely to conserve the resources of the parties and the Court, Apotex does not

 contest personal jurisdiction in this judicial district for the limited purposes of this action only.

 Otherwise, denied.

        19.     Solely to conserve the resources of the parties and the Court, Apotex does not

 contest personal jurisdiction in this judicial district for the limited purposes of this action only.

 Otherwise, denied.




                                                  3
Case 1:19-md-02902-RGA Document 419 Filed 03/04/21 Page 4 of 16 PageID #: 6804




                                                VENUE

         20.     Apotex incorporates each of its responses to the preceding paragraphs 1-19 as if

 fully set forth herein.

         21.     Solely to conserve the resources of the parties and the Court, Apotex does not

 contest venue in this judicial district for the limited purposes of this action only. Otherwise, denied.

         22.     Solely to conserve the resources of the parties and the Court, Apotex does not

 contest venue in this judicial district for the limited purposes of this action only. Otherwise, denied.

                                         THE ’708 PATENT

         23.     Apotex incorporates each of its responses to the preceding paragraphs 1-22 as if

 fully set forth herein.

         24.     Apotex admits that Stephen Howard Cypes, Alex Minhua Chen, Russell R. Ferlita,

 Karl Hansen, Ivan Lee, Vicky K. Vydra, and Robert M. Wenslow, Jr. are listed as inventors on the

 face of the ’708 patent.

         25.     Apotex admits that the ’708 patent is entitled “Phosphoric Acid Salt of a Dipeptidyl

 Peptidase-IV Inhibitor,” and issued on February 5, 2008. Otherwise denied.

         26.     Apotex is without knowledge or information sufficient to form a belief as to the

 truth of the allegations of this paragraph and therefore denies them.

         27.     Apotex is without knowledge or information sufficient to form a belief as to the

 truth of the allegations of this paragraph and therefore denies them.

         28.     Apotex admits that the ’708 patent is listed in the FDA’s Orange Book in

 connection with JANUMET XR®. Otherwise denied.




                                                    4
Case 1:19-md-02902-RGA Document 419 Filed 03/04/21 Page 5 of 16 PageID #: 6805




                                        THE ’459 PATENT

           29.   Apotex incorporates each of its responses to the preceding paragraphs 1-28 as if

 fully set forth herein.

           30.   Apotex admits that Yi Xiao, Joseph Armstrong, Shane Krska, Eugenia Njolito,

 Nelo Rivera, Yongkui Sun, and Thorsten Rosner are listed as inventors on the face of the ’459

 patent.

           31.   Apotex admits that the ’459 patent is entitled “Process for the Preparation of Chiral

 Beta Amino Acid Derivatives by Asymmetric Hydrogenation,” and issued on December 23, 2008.

 Otherwise denied.

           32.   Apotex is without knowledge or information sufficient to form a belief as to the

 truth of the allegations of this paragraph and therefore denies them.

           33.   Apotex is without knowledge or information sufficient to form a belief as to the

 truth of the allegations of this paragraph and therefore denies them.

                     COUNT I – INFRINGEMENT OF THE ’708 PATENT

           34.   Apotex incorporates each of its responses to the preceding paragraphs 1-33 as if

 fully set forth herein.

           35.   Apotex admits that it notified Merck of its submission of Apotex’s ANDA seeking

 FDA approval prior to the expiration of the ’708 patent. This paragraph otherwise contains

 conclusions of law, for which no response is required.

           36.   Admitted.

           37.   Admitted.

           38.   Denied.

           39.   Denied.




                                                   5
Case 1:19-md-02902-RGA Document 419 Filed 03/04/21 Page 6 of 16 PageID #: 6806




           40.   Denied.

           41.   Denied.

           42.   Denied.

           43.   Denied.

           44.   Denied.

           45.   Denied.

           46.   Denied.

           47.   Denied.

           48.   Denied.

           49.   Denied.

           50.   Denied.

                           COUNT II – DECLARATORY JUDGMENT
                           OF INFRINGEMENT OF THE ’708 PATENT

           51.   Apotex incorporates each of its responses to the preceding paragraphs 1-50 as if

 fully set forth herein.

           52.   This paragraph contains conclusions of law, for which no response is required.

           53.   Denied.

                           COUNT III – DECLARATORY JUDGMENT
                           OF INFRINGEMENT OF THE ’459 PATENT

           54.   Apotex incorporates each of its responses to the preceding paragraphs 1-53 as if

 fully set forth herein.

           55.   This paragraph contains conclusions of law, for which no response is required.

           56.   Apotex admits that Signa S.A. de C.V is the owner of DMF No. 32298. Otherwise,

 denied.




                                                 6
Case 1:19-md-02902-RGA Document 419 Filed 03/04/21 Page 7 of 16 PageID #: 6807




        57.     Denied.

        58.     Denied.

        59.     Denied.

        60.     Denied.

        61.     Denied.

        62.     Apotex is without knowledge or information sufficient to form a belief as to the

 truth of the allegations of this paragraph and therefore denies them.

        63.     Denied.

        64.     Denied.

        65.     Denied.

        66.     Denied.

        67.     Denied.

        68.     Denied.

        69.     Denied.

                                      PRAYER FOR RELIEF

        All remaining allegations not specifically admitted herein are denied. It is further denied

 that Plaintiff is entitled to the relief requested in the First Amended Complaint or to any relief

 whatsoever.

                                   AFFIRMATIVE DEFENSES

        Without prejudice to the denials set forth in its Answer, and without admitting any

 allegations of the First Amended Complaint not expressly admitted, Apotex asserts the following

 separate defenses to the First Amended Complaint without assuming the burden of proof on any

 such defense that would otherwise rest with Plaintiff.




                                                   7
Case 1:19-md-02902-RGA Document 419 Filed 03/04/21 Page 8 of 16 PageID #: 6808




                                FIRST AFFIRMATIVE DEFENSE

         Plaintiff has failed to state a claim upon which relief can be granted.

                              SECOND AFFIRMATIVE DEFENSE

         The claims of the ’708 and ’459 patents are invalid for failure to satisfy one or more of the

 conditions for patentability contained in 35 U.S.C. §§ 101, 102, 103, 112 and/or double patenting.

                               THIRD AFFIRMATIVE DEFENSE

         Apotex has not directly or indirectly infringed any valid or enforceable claim of the ’708

 and ’459 patents. The manufacture, use, offer for sale, sale, and/or importation of the products

 that are the subject of Apotex’s ANDA No. 214494 does not and will not infringe any valid or

 enforceable claim of the ’708 and ’459 patents, either literally or under the doctrine of equivalents.

                              FOURTH AFFIRMATIVE DEFENSE

         Plaintiff is not entitled to attorney’s fees, or any other award, because Plaintiff has not

 sufficiently alleged, and cannot prove, that this is an exceptional case under 35 U.S.C. § 285 as it

 relates to Plaintiff.

                               FIFTH AFFIRMATIVE DEFENSE

         35 U.S.C. § 288 prevents Plaintiff from recovering any costs associated with this case.

                               SIXTH AFFIRMATIVE DEFENSE

         Apotex reserves all defenses, at law or equity, which may now exist or in the future be

 available on discovery and further factual investigation in this case.




                                                   8
Case 1:19-md-02902-RGA Document 419 Filed 03/04/21 Page 9 of 16 PageID #: 6809




                                       COUNTERCLAIMS

          Counterclaim-Plaintiffs Apotex Inc. and Apotex Corp., (collectively, “Apotex”) for their

 Counterclaims against Plaintiff/Counterclaim Defendant Merck Sharp & Dohme Corp.

 (“Counterclaim Defendant” or “Merck”), allege as follows:

          1.     This is a counterclaim for declaratory judgment of noninfringement and/or

 invalidity of one or more claims of U.S. Patent Nos. 7,326,708 (“the ’708 patent”) and 7,468,459

 (“the ’459 patent”).

                                          THE PARTIES

          2.     Apotex Inc. is a Canadian corporation, with its principal place of business at 150

 Signet Drive, Toronto, Ontario M9L 1T9, Canada.

          3.     Apotex Corp. is a corporation organized and existing under the laws of the State of

 Delaware, with its principal place of business at 2400 North Commerce Parkway, Suite 400,

 Weston, Florida 33326.

          4.     On information and belief, and based on the allegations in the First Amended

 Complaint, Merck is a corporation organized and existing under the laws of the State of New

 Jersey, with its principal place of business at One Merck Drive, Whitehouse Station, New Jersey

 08889.

                                  JURISDICTION AND VENUE

          5.     Apotex seeks a declaratory judgment pursuant to 28 U.S.C. §§ 2201 and 2202.

          6.     The Court has jurisdiction over these counterclaims pursuant to 28 U.S.C. §§ 1331,

 1338(a), 2201, 2202, and/or 35 U.S.C. § 271(e)(2).

          7.     This is an action based on an actual controversy between Apotex and Counterclaim

 Defendant concerning the noninfringement and/or invalidity of the ’708 and ’459 patents arising




                                                  9
Case 1:19-md-02902-RGA Document 419 Filed 03/04/21 Page 10 of 16 PageID #: 6810




 under the patent laws of the United States, 35 U.S.C. §§ 100 et seq., and Apotex’s right to continue

 to seek approval by the Food and Drug Administration (“FDA”) of Abbreviated New Drug

 Application (“ANDA”) No. 214494, and upon FDA approval, to manufacture, use, sell, and offer

 to sell within, and/or import into, the United States the products that are the subject of Apotex’s

 ANDA No. 214494 (“Apotex’s ANDA Products”).

        8.      The Court has personal jurisdiction over Counterclaim Defendant because, on

 information and belief, Counterclaim Defendant transacts business within the State of Delaware

 and/or has engaged in systematic and continuous business contacts within the State of Delaware.

 Further, Counterclaim Defendant has subjected itself to the jurisdiction of this Court by virtue of

 filing the First Amended Complaint.

        9.      Venue is legally proper in this District under 28 U.S.C. § 1391, § 1400(b), 21 U.S.C.

 § 355(j)(5)(C)(i)(II), and/or by Counterclaim Defendant’s choice of forum.

                                          BACKGROUND

        10.     Apotex incorporates each of its responses to each paragraph of the First Amended

 Complaint, as well as the foregoing paragraphs 1-9 of the Counterclaims, as if fully set forth herein.

        11.     On information and belief, Counterclaim Defendant caused the FDA to list the ’708

 patent in the FDA’s Orange Book publication in connection with JANUMET XR®.

        12.     By maintaining the listing of the ’708 patent in the Orange Book, Counterclaim

 Defendant represents that claims of infringement of the ’708 patent “could reasonably be asserted

 if a person not licensed by the owner engaged in the manufacture, use, or sale of the drug.” See

 21 U.S.C. § 355(b)(1)(G).

        13.     On information and belief, Counterclaim Defendant has not caused the FDA to

 remove the ’708 patent from the Orange Book in connection with JANUMET XR®.




                                                  10
Case 1:19-md-02902-RGA Document 419 Filed 03/04/21 Page 11 of 16 PageID #: 6811




           14.   By letter dated May 6, 2020, Apotex timely notified Counterclaim Defendant that

 it had submitted ANDA No. 214494 to the FDA with a Paragraph IV certification pursuant to 21

 U.S.C. § 355(j)(2)(A)(vii)(IV) with respect to the ’708 patent (“Notice Letter”). Apotex’s Notice

 Letter met the statutory and regulatory requirements for such notice letters, and included a detailed

 statement of the factual and legal bases for Apotex’s opinion that the claims of the ’708 patent are

 invalid, unenforceable, and/or will not be infringed by the manufacture, use, sale, offer for sale,

 and/or importation of Apotex’s ANDA Products. Apotex incorporates by reference its Notice

 Letter.

           15.   On June 3, 2020, Counterclaim Defendant filed an infringement action against

 Apotex alleging infringement of the ’708 patent.

           16.   On February 17, 2021, Counterclaim Defendant filed the First Amended Complaint

 against Apotex alleging infringement of the ’708 and ’459 patents.

           17.   In view of the foregoing, there has been, and is now, an actual, substantial, and

 continuing, justiciable controversy between Apotex and Counterclaim Defendant having sufficient

 immediacy and reality to warrant the issuance of a declaration of rights by the Court with respect

 to noninfringement and/or invalidity of the ’708 and ’459 patents, and as to Apotex’s right to

 obtain FDA approval to engage in the commercial manufacture, use, sale, offer for sale, and/or

 importation of Apotex’s ANDA Products.

                                          COUNT I
                  Declaratory Judgment of Noninfringement of the ’459 Patent

           18.   Apotex repeats and incorporates by reference each of the foregoing paragraphs 1–

 17 of its Counterclaims.

           19.   Counterclaim Defendants have accused Apotex of infringing claims of the ’459

 patent in connection with ANDA No. 214494.



                                                  11
Case 1:19-md-02902-RGA Document 419 Filed 03/04/21 Page 12 of 16 PageID #: 6812




        20.     Apotex denies infringement of any valid, enforceable, properly construed claim of

 the ’459 patent and alleges that Apotex has not, and does not, infringe (either literally or under the

 doctrine of equivalents), directly or indirectly (either by inducement or contributorily), any valid,

 enforceable, properly construed claim of the ’459 patent.

        21.     The manufacture, use, sale, or offer for sale within, and/or importation into, the

 United States of Apotex’s ANDA Products will not constitute infringement (either literally or

 under the doctrine of equivalents), directly or indirectly (either by inducement or contributorily),

 of any valid, enforceable, properly construed claim of the ’459 patent.

        22.     Apotex is entitled to a judicial declaration that the manufacture, use, sale, offer for

 sale, and/or importation of Apotex’s ANDA Products does not, and would not if marketed, infringe

 any valid and/or enforceable claim of the ’459 patent.

                                         COUNT II
                      Declaratory Judgment of Invalidity of the ’459 Patent

        23.     Apotex repeats and incorporates by reference each of the foregoing paragraphs 1–

 22 of its Counterclaims.

        24.     The claims of the ’459 patent are invalid for failure to comply with one or more of

 the requirements of patentability specified in Title 35 of the United States Code, including, but not

 limited to, 35 U.S.C. §§ 101, 102, 103, 112, and/or double patenting, and/or based on other

 judicially-created bases for invalidation.

        25.     Apotex is entitled to a judicial declaration that the claims of the ’459 patent are

 invalid.

                                       COUNT III
                 Declaratory Judgment of Noninfringement of the ’708 Patent




                                                  12
Case 1:19-md-02902-RGA Document 419 Filed 03/04/21 Page 13 of 16 PageID #: 6813




        26.     Apotex repeats and incorporates by reference each of the foregoing paragraphs 1–

 25 of its Counterclaims.

        27.     Counterclaim Defendants have accused Apotex of infringing claims of the ’708

 patent in connection with ANDA No. 214494.

        28.     Apotex denies infringement of any valid, enforceable, properly construed claim of

 the ’708 patent and alleges that Apotex has not, and does not, infringe (either literally or under the

 doctrine of equivalents), directly or indirectly (either by inducement or contributorily), any valid,

 enforceable, properly construed claim of the ’708 patent.

        29.     The manufacture, use, sale, or offer for sale within, and/or importation into, the

 United States of Apotex’s ANDA Products will not constitute infringement (either literally or

 under the doctrine of equivalents), directly or indirectly (either by inducement or contributorily),

 of any valid, enforceable, properly construed claim of the ’708 patent.

        30.     Apotex is entitled to a judicial declaration that the manufacture, use, sale, offer for

 sale, and/or importation of Apotex’s ANDA Products does not, and would not if marketed, infringe

 any valid and/or enforceable claim of the ’708 patent.

                                        COUNT IV
                      Declaratory Judgment of Invalidity of the ’708 Patent

        31.     Apotex repeats and incorporates by reference each of the foregoing paragraphs 1–

 30 of its Counterclaims.

        32.     The claims of the ’708 patent are invalid for failure to comply with one or more of

 the requirements of patentability specified in Title 35 of the United States Code, including, but not

 limited to, 35 U.S.C. §§ 101, 102, 103, 112, and/or double patenting, and/or based on other

 judicially-created bases for invalidation, and including for at least the reasons set forth in the

 detailed statements included with Apotex’s Notice Letters.



                                                  13
Case 1:19-md-02902-RGA Document 419 Filed 03/04/21 Page 14 of 16 PageID #: 6814




           33.    Apotex is entitled to a judicial declaration that the claims of the ’708 patent are

 invalid.

                                       EXCEPTIONAL CASE

           This case is an exceptional one, and Apotex is entitled to an award of its reasonable

 attorneys’ fees and costs under 35 U.S.C. § 285.

                                       PRAYER FOR RELIEF

           WHEREFORE, Apotex prays that the Court enter judgment in its favor and against

 Plaintiff/Counterclaim Defendant as follows:

           a)     Dismissing the First Amended Complaint with prejudice and denying each request

 for relief made by Plaintiff/Counterclaim Defendant therein;

           b)     Declaring that the claims of the ’708 patent are invalid;

           c)     Declaring that the claims of the ’459 patent are invalid;

           d)     Declaring that the manufacture, use, sale, offer for sale, importation, and/or

 marketing of the Apotex ANDA Products has not infringed, does not infringe, and will not infringe,

 either directly or indirectly, literally or under the doctrine of equivalents, any valid and/or

 enforceable claims of the ’459 patent;

           e)     Declaring that the manufacture, use, sale, offer for sale, importation, and/or

 marketing of the Apotex ANDA Products has not infringed, does not infringe, and will not infringe,

 either directly or indirectly, literally or under the doctrine of equivalents, any valid and/or

 enforceable claims of the ’708 patent;

           f)     Granting Apotex judgment in its favor on Plaintiff/Counterclaim Defendant’s

 claims;

           g)     Granting Apotex judgment in its favor on its own Counterclaims;




                                                   14
Case 1:19-md-02902-RGA Document 419 Filed 03/04/21 Page 15 of 16 PageID #: 6815




          h)   Declaring that this is an exceptional case in favor of Apotex pursuant to 35 U.S.C.

 § 285;

          i)   Declaring that Apotex is the prevailing party and awarding costs, attorneys’ fees,

 and expenses to Apotex; and

          j)   Awarding Apotex such other and further relief to which it may be entitled.




                                               15
Case 1:19-md-02902-RGA Document 419 Filed 03/04/21 Page 16 of 16 PageID #: 6816




  Dated: March 4, 2021

  Of Counsel                               PHILLIPS, MCLAUGHLIN
                                           & HALL, P.A.
  Joseph M. Janusz
  KATTEN MUCHIN ROSENMAN LLP               /s/ David A. Bilson
  550 South Tryon Street                   John C. Phillips, Jr. (#110)
  Suite 2900                               David A. Bilson (#4986)
  Charlotte, NC 28208-4213                 1200 North Broom Street
  (704) 444-2000                           Wilmington, DE 19806
  joe.janusz@kattenlaw.com                 (302) 655-4200
                                           jcp@pmhdelaw.com
                                           dab@pmhdelaw.com

                                           Attorneys for Defendants
                                           Apotex Inc. and Apotex Corp.




                                      16
